COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 STEVEN AUSTIN GATLIN,                            §
                                                                  No. 08-12-00221-CV
                              Appellants,         §
                                                                     Appeal from the
 v.                                               §
                                                                    291st District Court
                                                  §
 THE STATE OF TEXAS,                                             of Dallas County, Texas
                                                  §
                              Appellee.                            (TC# F87-69764-U)
                                                   §


                                  MEMORANDUM OPINION

        This case is before the Court on our own motion to determine whether it should be

dismissed for lack of jurisdiction. Because there is no appealable order, we will dismiss.

        Appellant filed a pleading in the district court requesting that the court issue an order

prohibiting criminal justice agencies from disclosing Appellant’s criminal history record and

information relating to the offense that gave rise to Appellant’s deferred adjudication. The

district court determined that Appellant was not entitled to a non-disclosure order and denied the

petition.

        The Clerk of this Court notified Appellant that there did not appear to be an appealable

order and/or judgment, and that the Court therefore intended to dismiss the appeal for lack of

jurisdiction unless any party could show grounds for continuing the appeal. The letter advised

that unless any party could show grounds for continuing the appeal within ten days from the date

of the letter that the matter would be submitted for dismissal. No party responded to the letter.

        This Court has appellate jurisdiction over final judgments and certain interlocutory orders.
Cantu Servs., Inc. v. United Freedom Assocs., Inc., 329 S.W.3d 58, 62 (Tex.App.--El Paso 2010,

no pet.). However, the Texas Government Code does not specifically provide this Court with

jurisdiction over an order denying a petition for non-disclosure. See generally TEX.GOV’T

CODE ANN. § 411.081 (West 2012); Guinn v. State, No. 05-90-01295-CV, 2010 WL 22817, *1

(Tex.App.--Dallas Jan. 6, 2010, no pet.)(mem. op.)(noting that Court of Appeals did not have

jurisdiction to hear an appeal from the denial of a petition for non-disclosure of criminal history

record information). Accordingly, the appeal is dismissed for lack of jurisdiction.



August 15, 2012
                                              CHRISTOPHER ANTCLIFF, Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.




                                                  2